             Case 1-11-47197-nhl        Doc 128     Filed 09/11/20     Entered 09/12/20 00:13:57


                                      United States Bankruptcy Court
                                      Eastern District of New York
In re:                                                                                 Case No. 11-47197-nhl
Claudio Meza                                                                           Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0207-1          User: tguzman                Page 1 of 2                   Date Rcvd: Sep 09, 2020
                              Form ID: 3180RI              Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 11, 2020.
db             +Claudio Meza,    106-13 37th Avenue,     FL 3,   Corona, NY 11368-2097
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
smg            +United States of America,     Secretary of the Treasury,    15th Street & Pennsylvania Ave. NW,
                 Washington, DC 20220-0001
7349559       ++CITIBANK,    PO BOX 6030,    SIOUX FALLS SD 57117-6030
               (address filed with court: Citibank,       POB 688923,   Des Moines, IA 50368)
8389615        +CitiMortgage, Inc.,     c/o Davidson Fink LLP,    28 East Main Street,    Suite 1700,
                 Rochester, NY 14614-1918
7349560        +ConEdison,    POB 138,    New York, NY 10276-0138
7370547        +Consolidated Edison Company of New York, Inc.,      4 Irving Place, Room 1875-S,
                 New York, New York 10003-3502,      Attn: Bankruptcy Group
7349561        +Geico,    One Geico Plaza,    Bethesda, MD 20810-0002
7349562        +Green Tree,    POB 6172,    Rapid City, SD 57709-6172
7471783        +JPMorgan Chase Bank, NA,     c/o Fein, Such, & Crane, LLP,     28 East Main Street, Suite 1800,
                 Rochester, NY 14614-1936
7349563        +Litton Loan Servicing,     POB 4387,    Houston, TX 77210-4387
7349564        +National Grid,    POB 020690,    Brooklyn, NY 11202-0690
7349565        +Time Warner Cable,     41-61 Kissena Blvd.,    Flushing, NY 11355-3189

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: IRS.COM Sep 09 2020 22:43:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Sep 09 2020 18:53:59
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
8020466        +E-mail/PDF: resurgentbknotifications@resurgent.com Sep 09 2020 18:55:03       B-Line, LLC,
                 c/o Resurgent Capital Services,   PO Box 288,    Greenville, SC 29602-0288
7349558         EDI: CITICORP.COM Sep 09 2020 22:43:00      Citi,   POB 182564,    Columbus, OH 43218
7349553        +EDI: CAPITALONE.COM Sep 09 2020 22:43:00      Capital One,   POB 71083,
                 Charlotte, NC 28272-1083
7420325         EDI: CAPITALONE.COM Sep 09 2020 22:43:00      Capital One Bank (USA), N.A.,
                 by American InfoSource LP as agent,    PO Box 71083,   Charlotte, NC 28272-1083
7463943         EDI: RMSC.COM Sep 09 2020 22:43:00      GE Capital Retail Bank,    (JCPenney Credit Services),
                 c/o Recovery Management Systems Corp.,    25 S.E. 2nd Avenue, Suite 1120,
                 Miami, FL 33131-1605
7349554         EDI: JPMORGANCHASE Sep 09 2020 22:43:00      Chase,   POB 15153,    Wilmington, DE 19886
7397656         EDI: JPMORGANCHASE Sep 09 2020 22:43:00      Chase Bank USA, N.A.,    PO Box 15145,
                 Wilmington, DE 19850-5145
8021546        +E-mail/PDF: resurgentbknotifications@resurgent.com Sep 09 2020 18:55:24       PYOD LLC,
                 c/o Resurgent Capital Services,   PO Box 288,    Greenville, SC 29602-0288
7551313        +E-mail/PDF: resurgentbknotifications@resurgent.com Sep 09 2020 18:55:02       PYOD LLC,
                 c/o Resurgent Capital Services,   PO Box 19008,    Greenville, SC 29602-9008
                                                                                              TOTAL: 11

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
7349555*      ++JPMORGAN CHASE BANK N A,    BANKRUPTCY MAIL INTAKE TEAM,   700 KANSAS LANE FLOOR 01,
                 MONROE LA 71203-4774
               (address filed with court: Chase,    POB 15153,   Wilmington, DE 19886)
7349556*      ++JPMORGAN CHASE BANK N A,    BANKRUPTCY MAIL INTAKE TEAM,   700 KANSAS LANE FLOOR 01,
                 MONROE LA 71203-4774
               (address filed with court: Chase,    POB 15153,   Wilmington, DE 19886)
7349557*      ++JPMORGAN CHASE BANK N A,    BANKRUPTCY MAIL INTAKE TEAM,   700 KANSAS LANE FLOOR 01,
                 MONROE LA 71203-4774
               (address filed with court: Chase,    POB 15153,   Wilmington, DE 19886)
                                                                                            TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
                Case 1-11-47197-nhl              Doc 128         Filed 09/11/20         Entered 09/12/20 00:13:57




District/off: 0207-1                  User: tguzman                      Page 2 of 2                          Date Rcvd: Sep 09, 2020
                                      Form ID: 3180RI                    Total Noticed: 25


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 9, 2020 at the address(es) listed below:
              Michael J Catalfimo    on behalf of Defendant   RBS Citizens N.A. mcatalfimo@carterconboy.com,
               jstein@carterconboy.com;hmclenithan@carterconboy.com;rmcfee@carterconboy.com;jdavis@carterconboy.
               com
              Michael J Catalfimo    on behalf of Defendant   MERS as nominee for RBS Citizens, N.A.
               mcatalfimo@carterconboy.com,
               jstein@carterconboy.com;hmclenithan@carterconboy.com;rmcfee@carterconboy.com;jdavis@carterconboy.
               com
              Norma E Ortiz    on behalf of Debtor Claudio Meza email@ortizandortiz.com,
               ortiznoticeme@gmail.com;bkcourt@gmail.com;ortiznr70019@notify.bestcase.com
              Norma E Ortiz    on behalf of Plaintiff Claudio Meza email@ortizandortiz.com,
               ortiznoticeme@gmail.com;bkcourt@gmail.com;ortiznr70019@notify.bestcase.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Scott A Sydelnik    on behalf of Creditor   CitiMortgage, Inc. ssydelnik@davidsonfink.com,
               ldeanda@davidsonfink.com;caugino@davidsonfink.com
                                                                                             TOTAL: 6
              Case 1-11-47197-nhl                   Doc 128     Filed 09/11/20     Entered 09/12/20 00:13:57


Information to identify the case:
Debtor 1              Claudio Meza                                               Social Security number or ITIN   xxx−xx−4715
                      First Name   Middle Name   Last Name                       EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−11−47197−nhl




Order of Discharge of Individual Debtor(s) in a Chapter 11 Case                                                   Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 1141(d)(5) is granted to:

           Claudio Meza




                                                                         BY THE COURT:

                                                                         s/ Nancy Hershey Lord
           Dated: September 9, 2020                                      United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 3180RI                                    Individual Chapter 11 Discharge                       page 1
         Case 1-11-47197-nhl          Doc 128      Filed 09/11/20       Entered 09/12/20 00:13:57




                              EXPLANATION OF BANKRUPTCY DISCHARGE
                               OF AN INDIVIDUAL IN A CHAPTER 11 CASE

       This court order grants a discharge to the person(s) named as the debtor(s). The discharge is issued
after the debtor has completed all payments under the chapter 11 plan or the court has determined, after
notice and a hearing, that the debtor is entitled to a discharge pursuant to section 1141(d)(5)(B) of the
Bankruptcy Code without completing the chapter 11 plan payments. This order does not close or dismiss
the case.

Collection of Discharged Debts Prohibited

       The discharge prohibits any attempt to collect a discharged debt from the debtor(s). For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to
attach wages or other property, or to take any other action to collect a discharged debt from the debtor(s).
[In a case involving community property, there are also special rules that protect certain community
property owned by the debtor's spouse, even if that spouse did not file a bankruptcy case.] A creditor who
violates this order can be required to pay damages and attorney's fees to the debtor(s).

       If a creditor has a lien, such as a mortgage or security interest, and the lien was not eliminated by
the plan or by court order, the creditor may have the right to enforce the lien if the debtor fails to satisfy the
lien claim as required by the plan. Also, a debtor may voluntarily pay any debt that has been discharged.

Debts that are Discharged and Debts that are Not Discharged

     Except as otherwise specified in the chapter 11 plan, in the order confirming that plan, or in section
1141(d) of the Bankruptcy Code, the discharge eliminates the debtor's legal obligation to pay a debt which
arose before confirmation of the plan.

     Most, but not all, types of debts are discharged, but section 1141(d)(2) of the Code provides that
certain types of debts are not discharged in an individual debtor's chapter 11 bankruptcy case. Some of the
common types of debts which are not discharged are:

     a. Debts for most taxes and debts incurred to pay nondischargeable taxes;

     b. Debts that are domestic support obligations;

     c. Debts for most student loans;

     d. Debts for most fines, penalties, forfeitures, and criminal restitution obligations;

     e. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
     aircraft while intoxicated;

     f. Some debts which were not properly listed on the bankruptcy schedules by the debtor;

     g. Debts that the bankruptcy court has specifically decided in this case are not discharged;

     h. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
     Savings Plan for federal employees for certain types of loans from these plans.

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary. There are exceptions to these general rules.
Because the law is complicated, you may want to consult an attorney concerning the effect of the
discharge.

Official Form 3180RI                     Individual Chapter 11 Discharge                        page 2
